Citation Nr: 0734549	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral knee 
disability, including as secondary to service-connected low 
back disability.

3.  Entitlement to service connection for bilateral leg 
disability, including as secondary to service-connected low 
back disability.

4.  Entitlement to service connection for bilateral hip 
disability, including as secondary to service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in September 2004 and June 
2005.  In July 2007, the veteran appeared at a hearing at the 
RO before the undersigned. 

The issues of service connection for bilateral knee, 
bilateral leg disability, and bilateral hip disabilities, all 
including as secondary to service-connected low back 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

Hearing loss was not shown in service or for 35 years 
thereafter and the preponderance of the evidence is against 
finding that current hearing loss is related to service.  





CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his/her claim.  

In March 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Although this latter notice was not 
provided prior to the initial adjudication of the claim, such 
error was harmless given that service connection is being 
denied, and as such, no rating or effective date will be 
assigned with respect to the veteran's hearing loss.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.



Analysis

The veteran essentially contends that he has current hearing 
loss as a result of exposure to artillery fire, rifle fire, 
and explosions during service.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), held that under 38 U.S.C.A. 
§ 1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

In this case, the veteran's service personnel records show 
that he was a light weapons infantryman and his awards 
included the Combat Infantryman Badge. Based on these 
factors, the Board finds that the appellant is a combat 
veteran and his descriptions of noise exposure in service are 
credible given the type and nature of his service.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

Service medical records are negative for any findings of 
hearing loss.  In fact, the examination report at service 
separation noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5

5
LEFT
0
0
5

5

The veteran currently has hearing loss as the August 2004 VA 
examination report noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
45
45
LEFT
20
15
60
55
55

The examiner noted mild to moderate high frequency 
sensorineural hearing loss.  She also noted that since the 
veteran's hearing was within normal limits upon separation 
for service, it was not likely that his hearing loss was 
precipitated by military noise exposure.

Based on the evidence, the Board finds that service 
connection for hearing loss is not warranted.  While the 
veteran currently has hearing loss, there is no competent 
medical evidence suggesting that current hearing loss is 
related to service.  Service medical records, including the 
examination report at service discharge, were negative for 
hearing loss.  The first indication of hearing loss was the 
August 2004 VA examination report, which was 35 years after 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between current disability and 
service.  In fact, the August 2004 VA examiner found that 
current hearing loss was not likely related to service.  

In adjudicating this claim, the Board has assessed the 
competence and credibility of the veteran and his family.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability, i.e. exposure 
to noise as noted above.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to render an 
opinion as to the cause or etiology of his current hearing 
loss disability because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss is related to service.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

With service connection claims, a VA medical examination must 
be provided when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)  (2007).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran asserts that his bilateral knee, 
leg, and hip disabilities are all secondary to his service-
connected low back disability.  To that end, an August 2005 
letter from R. J. Seitz, M.D noted that the veteran's chronic 
bilateral leg pain condition was due to his back symptoms.  
In another letter dated in June 2007 letter, Dr. Seitz noted 
that he had been the veteran's private physician for a number 
of years and based on a review of old records and recent 
diagnostic interventions, it was his opinion that the 
veteran's leg, thigh, and hip conditions were secondary to 
his back disability.  

However, VA has afforded the veteran several examinations to 
ascertain the nature of his claimed disabilities and the 
report of which were negative or unclear as to the diagnosis 
of bilateral knee, legs, and hip disabilities.  A March 2005 
VA examination report noted minimal bilateral degenerative 
joint disease of the knees, and an April 2005 VA examination 
report noted impressions of normal bilateral hips and normal 
bilateral knees without degenerative changes and which 
therefore could not account for his lower extremity symptoms 
and pain.  In October 2005, the April 2005 VA examiner 
reiterated that the radiographs of both the veteran's hips 
and knees were completely normal.  Therefore, due to the 
conflicting evidence of record, on remand the veteran must be 
afforded another examination. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a joints 
examination to ascertain the nature and 
etiology of any current bilateral knee, 
leg, and/or hip disabilities, including 
specifically, an assessment as to 
whether any current joint disability is 
causally related to his service-
connected back disability.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination. The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should determine whether 
the veteran has diagnosed bilateral 
knee, leg, and/or hip disabilities.  If 
so, for each diagnosed disability, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater whether it was 
either (a) caused by or (b) aggravated 
by service-connected low back 
disability.  If it is found that any of 
the disabilities have been aggravated 
by the service-connected low back 
disability, the examiner must specify 
what permanent increase in current 
disability is attributable to service-
connected pathology.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


